Exhibit 99.1 Financial Statements and Report of Independent Auditors AutoWeb, Inc. December 31,2014 & 2013 Contents Page Report of Independent Auditors 1 Balance Sheet 2 Statement of Operations 3 Statement of Stockholders’ Equity 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 14 i REPORT OF INDEPENDENT AUDITORS The Board of Directors AutoWeb, Inc. Report on the Financial Statements We have audited the accompanying financial statements of AutoWeb, Inc., which comprise the balance sheetsas of December31, 2014 and 2013, and the related statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2014 and for the period from August 29, 2013 (inception) through December 31, 2013, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statementsin order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AutoWeb, Inc. as of December31, 2014 and 2013, and the results of its operations and its cash flows for the for the year ended December 31, 2014 and for the period from August 29, 2013 (inception) through December 31, 2013 in accordance with accounting principles generally accepted in the United States of America. /s/ Moss Adams LLP Los Angeles, California December 16, 2015 1 Balance Sheet December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Due from related party Advances made to related party - Prepaid expenses - Total current assets Furniture, fixtures, software, and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Due to related party Accrued expenses Total current liabilities Deferred tax liability - Total liabilities Stockholders' equity Common stock, par value $0.01 per share - 80,000 shares authorized; 42,000 shares issued and outstanding Series A Preferred stock, 13,000 shares authorized, 8,000 shares issued and outstanding Series B Preferred stock, 8,000 shares authorized, 7,798 shares issued and outstanding - Preferred stock subscription receivable ) - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 2 Statements of Operations Year ended Period from August 29, 2013 (Inception) through December 31, December 31, Revenue $ $
